Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,785,804 in view of Halbauer et al. (US 2021/0288850).
For claims 1, 11, and 20; U.S. Patent No. 10,785,804 discloses:  receiving, by a first base station from a second base station, cell information of a second cell of the second base station, wherein the cell information indicates a frequency information associated with the second cell (claim 1:  receiving, by a first base station from a second base station, a message comprising second bandwidth part (BWP) configuration parameters of a second cell of the second base station, the second BWP configuration parameters comprising: frequency information of a second initial BWP employed for transmission of a random access preamble); determining, by the first base station and based on the cell information, configuration parameters for a random access channel of a first cell of the first base station (claim 1:  determining, by the first base station, one or more first BWP configuration parameters of a first initial BWP of a first cell of the first base station based on the second BWP configuration parameters); and transmitting, by the first base station to a wireless device, the configuration parameters (claim 1:  transmitting, by the first base station to a wireless device, the one or more first BWP configuration parameters).
U.S. Patent No. 10,785,804 does not expressly disclose, but Halbauer from similar fields of endeavor teaches:  wherein the cell information indicates a subcarrier spacing associated (paragraph 93:  The first base station is acting as a master, assigns the subcarrier spacing to the first subband, and informs the second base station, e.g. via a X2 interface, of the assignment.).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the information as described by Halbauer in the inter base station system as described by U.S. Patent No. 10,785,804.  The motivation is to improve interference conditions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Halbauer discloses inter base station communication to reduce interference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466